Citation Nr: 1145102	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in August 2009, when it was remanded for additional development of the evidence.

In February 2009, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

As discussed in the Board's prior remand, the Veteran contends that he is entitled to service connection for chronic obstructive pulmonary disease (COPD) and general lung problems.  He reports that he was treated for lung problems during service, and that his problems have been on-going since service.

A service treatment record, dated October 20, 1987, states that the Veteran reported having had pneumonia during boot camp.  Three medical board reports (dated in April 1987, October 1987, and February 1988) document that the Veteran had been diagnosed with persistent Epstein Barre viral infection and chronic mononucleosis, but do not reference recurrent pneumonia.

The Veteran's VA treatment records, covering the period from August 2000 to August 2007, document that the Veteran has been assessed as having various respiratory disabilities, including: recurrent pneumonia, asthma, shortness of breath, and mild restrictive ventilatory dysfunction.  VA treatment records show that the Veteran has been treated for his respiratory disabilities (shortness of breath and asthma) as recently as July 2007, and has undergone a Pulmonary Function Test (PFT) around that time with significant findings suggesting both restrictive and obstructive disease.

On the basis of the above information, the Board remanded this case in August 2009 primarily on the basis that the Veteran was entitled to a VA examination with a medical opinion addressing the etiological question of whether the Veteran has any chronic lung disability etiologically linked to his military service.  The Veteran was scheduled for a VA examination in December 2009; the Veteran reported for this examination and the VA examination report is of record.  The December 2009 VA examination report offers the medical impression that the Veteran has asthma.  However, the December 2009 VA examination report offers absolutely no etiological opinion whatsoever, apparently because the examiner sought to obtain further information from additional testing and had the Veteran scheduled for a PFT in February 2011.  The Veteran failed to report for the February 2011 appointment, and no opinion concerning the etiology of any respiratory disability has been provided.

Although the Board recognizes that the development in this case was interrupted by the Veteran's failure to report for further testing after his December 2009 VA examination, the evidence already of record nevertheless remains sufficient to raise the critical etiological questions that necessitated a remand for an etiology opinion in the first place.  As discussed below, the Board finds that an etiology opinion remains possible and necessary on the basis of the evidence already of record.  The Board observes that it is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board recognizes that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim.  38 U.S.C. § 5107(a).  However, in this case, the Veteran has presented and supported his claim, has reported for several VA treatment consultations producing significant documentary evidence indicating lung pathologies during the pendency of his claim, and reported for the December 2009 VA examination which produced an assessment of at least one specific lung pathology and referred to clinical findings suggesting others.  The Board finds that the Veteran's failure to report for further testing (after attending his original December 2009 VA examination) does not so undermine the evidence showing lung disability during the pendency of the Veteran's claim as to abrogate the duty to assist the Veteran by developing a competent medical opinion contemplating the information already available and offering an etiology opinion addressing whether any lung disability is linked to the Veteran's documented in-service illness.

The Court has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, the Veteran raised this claim of entitlement to service connection for a lung disability in May 2007.  Since that time, the Veteran has undergone VA treatment and diagnostic testing, including PFTs, and has been assessed as having various respiratory disabilities.  The Board recognizes that the December 2009 VA examiner was unable to gather all of the additional current findings that he sought following his original inspection of the Veteran.  However, the Veteran's claim nevertheless presents evidence indicating various lung pathologies during the pendency of his claim which must be addressed with a competent medical opinion concerning the likelihood, on the basis of the available evidence, that any chronic lung disability is etiologically linked to the Veteran's in-service illnesses or otherwise related to military service.

The Board therefore finds that appellate review may not proceed without a VA examination report which provides a medical etiology opinion based upon the information already of record, which includes PFTs and other pertinent recent clinical findings and medical impressions indicating diagnosed lung disabilities during the pendency of the Veteran's claim.  The December 2009 VA examiner himself offered a medical impression of asthma, but has never offered any documented etiology opinion addressing this or any other indicated lung disability the Veteran may have manifested during the pendency of his claim.

Additionally, the Board notes that VA reports from April 2007 and August 2007 show that PFTs were completed at those times; the April test was interpreted to show a restrictive dysfunction, and the August 2007 test was interpreted to suggest "moderate restriction" and also "suggesting concomitant obstruction."  The documentation in the claims-file does not appear to include the actual PFT data, but the available reports indicate that "[t]his can be accessed in CPRS by selecting Vista Imaging Display from the tools menus...."  The reports contain indications that there are associated images that are only viewable in CPRS and not shown in the claims-file.  The December 2009 VA examination report suggests that the examiner had access to pertinent PFT information, stating "I also have PFTs from 2007" and referencing the medical impressions from the August 2007 testing.

To the extent it may be reasonably practical, any data or findings from the Veteran's August 2007 VA PFTs should be documented in the claims-file for review.  In any event, to the extent that a VA examiner has access to the Veteran's PFT results from a time during the pendency of this appeal, such information should be discussed and addressed in the context of addressing the critical question of whether the Veteran is shown to have any lung disability that is etiologically linked to his military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action to ensure that the claims-file contains documentation of all pertinent  test results and data collected by the Veteran's VA caregivers in the assessment and treatment of his lung disabilities.  In particular, any information from the Veteran's PFTs performed in April 2007 and August 2007 (or any other times) that is available for electronic review (such as in CPRS, as indicated in the August 2007 VA report) but not currently documented for review in the claims-file, should be printed out and associated with the claims-file.  To the extent that such information not already documented in the claims-file cannot be printed out and associated with the claims-file in any practical manner, a statement explaining the matter should be associated with the claims-file.

2.  The Veteran should then be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed respiratory disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished to the extent possible, and all special tests and clinical findings should be clearly reported.  The medical diagnoses for all current respiratory disabilities should be clearly reported.

If the Veteran fails to report for any new examination, a medical opinion should nevertheless be prepared based upon the information available.

After reviewing the claims file and examining the Veteran (if possible), the examiner should determine what lung disabilities the Veteran may be diagnosed with currently or at any point since May 2007.  For any diagnosis found, the VA examiner should express an opinion as to whether the respiratory disability identified is at least as likely as not (i.e., 50% or higher degree of probability) etiologically related his active duty service or any incident therein, to include any in-service pneumonia.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

4.  Thereafter, the issue of service connection for respiratory disability should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

